UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended February 28, 2013 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 (For the transition period from June 1, 2012 to February 28, 2013). Commission File Number: 000-54500 Plandel Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2432 M. Dela Cruz Pasay City, Philippines, 1300 - (Address of principal executive offices) (Zip code) (702) 973-1853 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) x Yes o No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of April 10, 2013 was 31,000,000. 1 Table of Contents Page PARTI. Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets at February 28, 2013 (unaudited), and May 31, 2012 4 Unaudited Condensed Statements of Operations for the three-month and nine-month periods ended February 28, 2013 and 2012, and the period from March 19, 2010 (inception) to February 28, 2013 5 Unaudited Condensed Statements of Cash Flows for the nine-month periods ended February 28, 2013 and 2012, and the period from March 19, 2010 (inception) to February 28, 2013 6 Notes to Unaudited Condensed Financial Statements 7 to 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PARTII. Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 2 FINANCIAL INFORMATION FINANCIAL STATEMENTS The accompanying condensed balance sheets of Plandel Resources, Inc. (pre-exploration stage company) at February 28, 2013 and May 31, 2012, and the condensed statements of operations and cash flows for the nine months ended February 28, 2013 and 2012, and for the period from inception (March 19, 2010) to February 28, 2013, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended February 28, 2013 are not necessarily indicative of the results that can be expected for the year ending May 31, 2013. 3 PLANDEL RESOURCES, INC. (Pre-Exploration Stage Company) CONDENSED BALANCE SHEETS February 28 May 31 ASSETS (Unaudited) Current Assets Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Accounts payable - Advance from Related Parties Total Current Liabilities $ $ STOCKHOLDERS' (DEFICIT) EQUITY Common Stock, $0.001 par value, 300,000,000 shares authorized; 31,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit during the pre-exploration stage ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders’ (Deficit) Equity $ $ The notes are an integral part of these condensed financial statements 4 PLANDEL RESOURCES, INC. (Pre-Exploration Stage Company) CONDENSED STATEMENT OF OPERATIONS Three Months Three Months Nine Months Nine Months March 19, 2010 ended ended ended ended (Inception) to Feb 28, 2013 Feb 29, 2012 Feb 28, 2013 Feb 29, 2012 Feb 28, 2013 REVENUES $
